TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00753-CV



                                        K. E. M., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


         FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH DISTRICT
     NO. C2010-0893C, HONORABLE CHARLES A. STEPHENS, II, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               Appellant filed a notice of appeal on November 13, 2014. She states that she is

appealing an order dated November 4, 2014. On that date, an associate judge signed a “final order

modifying prior order and decree in suit affecting the parent-child relationship.” In addition to that

order, the clerk’s record includes appellant’s request for a de novo hearing that was filed on

November 5, 2014, and an order dated November 24, 2014, signed by the district judge. See Tex.

Fam. Code § 201.016 (addressing appellate review); see also Tex. Civ. Prac. & Rem. Code § 51.104

(appeals of interlocutory orders); Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex.

2001) (interlocutory orders appealable only if permitted by statute).

               On December 5, 2014, the Clerk of this Court requested a response from appellant

by December 15, 2014. The Clerk requested that appellant amend her notice of appeal to correct any

defect or omission, see Tex. R. App. P. 25.1(g), or file a response explaining the basis on which this
Court may exercise jurisdiction over this appeal. On January 6, 2015, the Clerk of this Court advised

appellant that her response to this Court’s December 5, 2014, letter was overdue, and requested a

response by January 16, 2015. See Tex. R. App. P. 42.3(a).

                This Court received a letter in the mail from appellant’s counsel dated

January 7, 2015. The letter included an amended notice of appeal. On January 12, 2015, the Clerk

of this Court returned the letter to appellant’s counsel and requested that the returned letter be

electronically filed on or before January 16, 2015. See Tex. R. App. P. 9.2(c) (requiring attorneys

in civil cases to file documents electronically). The amended notice of appeal also did not include

proof of service. See Tex. R. App. P. 9.5. Counsel is ordered to file the amended notice of appeal

in accordance with the Texas Rules of Appellate Procedure on or before February 23, 2015. The

failure to do so will result in dismissal of this case for want of jurisdiction.

                It is so ordered February 13, 2015.



Before Chief Justice Rose, Justices Goodwin and Field




                                                   2